Citation Nr: 0638276	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  01-08 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disability, to 
include a lumbar spine disorder and degenerative disc disease 
of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1963 to October 1966.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision, which had 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
lumbar spine disorder.  In a November 2003 decision, the 
Board determined that new and material evidence had, in fact, 
been submitted and reopened the claim.  The Board then 
remanded the underlying claim for service connection, which 
has now returned for further adjudication.

In February 2002, a hearing was held before a Veterans' Law 
Judge who is no longer employed at the Board; a copy of the 
transcript is in the claims folder.  In a November 2005 
correspondence, the veteran indicated he did not desire a new 
hearing before another Veterans' Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a September 2006 letter, the Board notified the veteran 
that he had 60 days within which to respond to a medical 
opinion which had been obtained in his appeal.  Subsequently, 
in October 2006, the veteran submitted an additional 
statement and evidence in support of his appeal.  He 
requested that his case be remanded for adjudication by the 
agency of original jurisdiction for review.  Thus, the case 
should be returned to the RO to allow for initial 
consideration of the evidence and for a supplemental 
statement of the case.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  



Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue of 
service connection for a back disability, 
to include a lumbar spine disorder and 
degenerative disc disease of the lumbar 
spine.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



